Morton, J.
We assume in favor of the plaintiff that the *542ladder was a part of the ways, works and machinery of the boiler room, and also, though with much more doubt, that Dutton was a person whose sole or principal duty was that of superintendence. He had charge of the engines and as engineer had the direction and control of his assistants and of the firemen, of whom the plaintiff was one. He started and stopped the engines, saw to the cleaning of them and the filling of the oil cups and the packing of the engines and did other manual labor as required. He had no power to hire or discharge his assistants or the firemen, and it would seem that his position was that of a superior servant performing manual labor as required in the proper discharge of his duties, and exercising such direction and control over his assistants and the firemen as was necessary to secure efficient service on their part, rather than that of one whose sole or principal duty was that of superintendence. But, however that may be, we think that there was no evidence of a defect in the ladder or of negligence on the part of Dutton. The only thing in respect to which it is contended that the ladder was defective is the V shaped irons on the bottom. There is nothing to show that this was not a usual and proper mode of construction adopted to prevent the ladder from breaking and wearing, or that the ladder as thus made was unsafe in the hands of a person exercising ordinary care. The fact that the ladder slipped, and had done so once before, was as consistent, to say the least, with a want of due care on the part of the plaintiff and the other person using it, as with a defect in the construction. The V shaped irons would seem to have rendered the ladder more secure instead of less so, if the person using it exercised proper care. It cannot be said as matter of law that the defendant was bound to furnish a stationary ladder or one with hooks upon it, and that it could be found guilty of negligence for not doing so. It was not bound to furnish the best possible appliances but only to exercise reasonable care in seeing that those which it furnished were safe and proper for the use for which they were intended. We see no evidence of negligence on its part in the performance of this duty. See Nealand v. Lynn & Boston Railroad, 173 Mass. 42; Regan v. Donovan, 159 Mass. 1; Wood v. Tileston & Hollingsworth Co. 182 Mass. 449.
*543As to Dutton, all that he did was to place the ladder against the boiler and tell the plaintiff to go up and shut off the steam. The position in which the ladder stood was perfectly obvious to the plaintiff and he was at liberty to change it if he saw fit to. Dutton’s act in placing the ladder against the boiler cannot fairly be regarded as anything more than a slight act of assistance to the plaintiff in doing that which Dutton had directed him to do. It cannot properly be regarded as an act of superintendence, or as relieving the plaintiff from himself looking to the placing of the ladder before he attempted to ascend it. Nor can the direction “ Go up the ladder and shut off that steam up there, that valve ” and tapping him on the shoulder and saying “ Go ahead Mac” be regarded as excusing the plaintiff from such attention to his own safety. Gouin v. Wampanoag Mills, 172 Mass. 222. Ruchinsky v. French, 168 Mass. 68.

Exceptions overruled.